Citation Nr: 1605504	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability, characterized as a right shoulder rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1959 to April 1963.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision for the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in July 2013 and June 2015 for further development of the evidence.  This has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  An additional disability manifested by residuals of a CVA was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

2.  An additional disability manifested by a right shoulder disability was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a CVA claimed as due to treatment received at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for a right shoulder disability claimed as due to treatment received at a VAMC have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

 Proper notice regarding the claims for compensation pursuant to 38 U.S.C.A. § 1151 was provided in March 2006.   

With regard to the duty to assist, the Veteran's VA and private treatment records have been obtained or reported by the Veteran as being not pertinent to his current claims.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Veteran was afforded a VA medical examination in July 2013.  The Board finds that the opinion obtained is adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


1151 Claims

The Veteran contends that he has residuals of a stroke that he incurred while undergoing open heart surgery in March 2005.  He stated that he has reduced memory and motor skills.  In addition, he stated that his right rotator cuff was torn during the procedure.  He related that his doctor had advised him against having the rotator cuff repaired as a result of his heart condition.   

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the treatment caused the veteran's additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).  

When there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The records show that, in March 2005, the Veteran underwent an aortic valve replacement for diagnosed critical aortic stenosis.  The operative notes show that the risks and benefits of the procedure were discussed at length with the Veteran and his family.  The report shows that the Veteran and his family understood and agreed to proceed.  Informed consent for the operative intervention was obtained.  Following the surgery, it was noted that the Veteran had expressive aphasia and right-sided facial droop secondary to a CVA.  A CT scan of the head showed a subacute infarct involving the left basal ganglia and extending superiorly into the anterior left corona.  There was also mild diffuse brain atrophy with prominence of the cortical sulci over the convexities of both cerebral hemispheres, without evidence of additional infarcts.  The assessment was of an acute stroke localized to the left frontal lobe.  During his postoperative treatment, the Veteran also had complaints of right shoulder pain.  After several days of anti-platelet medication, speech, physical and occupational therapy, the Veteran was noted to be improving, with an ability to say a few single words.  He continued to make progress and was discharged to physical therapy on an outpatient basis.  

In September 2005, the Veteran was seen by a private physician for complaints of right shoulder pain.  He had had some physical therapy, which had worsened the pain.  An MRI in August 2005 reportedly showed impingement syndrome with a supraspinatus tendon tear.  The impression was of an impingement syndrome with a partial tear of the rotator cuff.  

In July 2013 the Veteran's medical records were reviewed by a VA physician so that medical opinions could be rendered regarding whether the Veteran had additional disability from residuals of a CVA and a right shoulder/rotator cuff tear and, if so, if the additional disability was the result of, or caused by, a lack of proper care or negligent treatment on the part of VA caregivers, or were any additional disabilities caused by an event that was not reasonably foreseeable.  In response, the examiner stated that, after review of the electronic claims folder, the record showed that the Veteran had suffered a postoperative stroke after an aortic valve repair in March 2005.  This is a known possible risk of the operation, and it was specifically noted on the consent form, which was signed by the Veteran prior to the procedure.  Thus, the examiner stated that a stroke was a known potentially foreseeable event for which standard precautions were taken to avoid.  There was no evidence of lack of proper care, negligent treatment, carelessness, lack of proper skill, or error in judgement on the part of VA caregivers.  Regarding the Veteran's right shoulder complaints, it was noted that the record shows that the Veteran had these complaints as early as June 2002 when he was diagnosed with degenerative joint disease of the right shoulder on X-ray study.  The examiner went on to note that the Veteran had suffered right sided upper extremity pain and weakness due to his stroke, postoperatively, but there was no documentation in the claims folder regarding a shoulder injury either peri or postoperatively that would have caused an acute rotator cuff tear.  Review of the medical literature showed that degenerative joint disease is a major risk factor for rotator cuff tears and that, preoperatively, degenerative joint disease would have put him at increased risk for this condition.  

Regarding the residuals of a CVA, whether the Veteran currently suffers from an additional disability as a result of the CVA that he sustained during the aortic valve surgery, the Board finds that his claim cannot prevail under the criteria set forth under 38 U.S.C.A. § 1151.  In this regard, the preponderance of the evidence demonstrates that any residuals of a CVA were not the result of VA error or negligence.  Specifically, the July 2013 VA examiner found no indication of negligence on the part of VA in conducting the surgery or in the Veteran's pre or postoperative care.  Moreover, there is no indication that the CVA was an event that was reasonably unforeseeable, and the July 2013 VA examiner specifically noted that this possibility was included on the consent form that was signed by the Veteran.  Accordingly, the competent and probative evidence weighs against a finding of any negligence or improper care on the part of the VA such that the Veteran's claim under 38 U.S.C.A. § 1151 would prevail. 

Regarding the claim for compensation for a right shoulder disability, the Board finds that the evidence is against a finding that the Veteran in fact currently suffers from an additional disability of the right shoulder that was due to the March 2005 surgical procedure that was undertaken.  In this regard, the July 2013 VA examiner explained that the Veteran was noted to have degenerative joint disease of his right shoulder in 2002 and that a rotator cuff tear was most likely caused by the degenerative joint disease, without contribution of the heart surgery performed in March 2005.  While the Veteran is shown to have had a tear in his rotator cuff in September 2005, the most likely cause was the degenerative joint disease that he was noted to have in 2002.  Thus, the competent and probative evidence weighs against a finding that the rotator cuff tear is the result of the surgery performed in March 2005.  

The Veteran has contended that he suffers from residuals of a CVA and a right shoulder disability due to improper care on the part of VA under 38 U.S.C.A. § 1151.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Here, while the Veteran is competent to describe his symptoms, the Board accords the statements regarding the etiology of such symptoms little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements when contending that his CVA and right shoulder symptoms were caused or aggravated by improper care by VA, resulting in an additional disability.  By contrast, the VA examiner took into consideration all of the relevant facts in providing the opinions, to include the symptoms prior to, during, and after the surgery was performed.  Therefore, the Board accords greater probative weight to the VA opinion in this case than to the Veteran's statements.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.


ORDER

Compensation under 38 U.S.C.A. § 1151  for residuals of a CVA is denied.

Compensation under 38 U.S.C.A. § 1151  for a disability of the right shoulder, characterized as a right shoulder rotator cuff tear, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


